Eobinson, J.,
concurring specially. This is an appeal from a verdict and judgment against the plaintiff in an action to recover $180 for merchandise which defendant refused to accept. The complaint avers that the defendant agreed to accept the merchandise and to pay $180, It appears that under the contract the plaintiff offered to deliver to the defendant a lot of plated silverware, which defendant refused to accept or receive on the ground that it was not in accordance with the contract.
While this is an action for the contract price of goods sold and delivered, there is no claim that the goods were ever delivered. The claim is that there was a written contract to 'sell and deliver certain goods and an offer to deliver the same, which defendant refused to accept. But in such a case an action does not lie to recover the value or selling price of the goods. If such were the law, a party having offered to deliver his goods might -keep them and recover the contract price. In such a case the remedy of the seller is a suit for damages for failure to receive and pay for the property, and in general the measure of damages is the difference between the value of the property and its contract price. Comp. Laws, § 7156. Hence, the judgment is affirmed.